Citation Nr: 0935900	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  97-12 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral lower 
extremity stress fractures.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include as due to an in-service 
personal assault.

3.  Entitlement to service connection for a psychiatric 
disability, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from January 25, 1980 to June 
13, 1980.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from December 1993 and March 2004 rating decisions 
of the Milwaukee, Wisconsin Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issues were previously before the Board in March 2000 and 
February 2007, at which times they were remanded for 
additional development.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical 
evidence of record of bilateral lower extremity stress 
fractures.

2.  The competent evidence of record does not establish the 
occurrence of an in-service stressor.

3.  The competent evidence of record fails to establish that 
the Veteran has a valid PTSD diagnosis.

3.  Chronic psychiatric disability other than PTSD, to 
include schizophrenia, has not been shown by competent 
evidence to be causally related to the Veteran's active 
service, and a psychosis was not demonstrated within one year 
after service.




CONCLUSIONS OF LAW

1.  Bilateral lower extremity stress fractures were not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008).

3.  A psychiatric disability, other than PTSD, was not 
incurred in, or aggravated by, active service, nor may a 
psychosis be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, VA satisfied its duty to notify by means 
of February 2001, January 2003, March 2006, and March 2007 
letters from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence, and provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the 
claims.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and 
substantive appeal filed by the veteran.  In other words, 
Pelegrini specifically noted that there was no requirement 
that the entire rating process be reinitiated from the very 
beginning.  Rather, the claimant should be provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice letter 
was harmless error.  Although notice was provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment and personnel records, VA and 
private treatment records, Social Security Administration 
records, and VA examination reports. Additionally, the claims 
file contains the Veteran's statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.   

The record reflects that the Veteran has been afforded VA 
examinations and opinions with respect to the issues on 
appeal.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations and opinions obtained in this case are more than 
adequate for the issues decided on the merits herein, as they 
were based on a review of the Veteran's claims file, 
treatment and personnel records, and physical examinations.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal decided on the merits herein has been 
met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f). 

With regard to the claimed stressor involving allegations of 
personal assault, VA recognizes that veterans claiming 
service connection for disability due to an in-service 
personal assault face unique problems documenting their 
claims.  Personal assault is an event of human design that 
threatens or inflicts harm.  Although these incidents are 
most often thought of as involving female veterans, male 
veterans may also be involved.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (hereinafter M21-1).  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor. Therefore, alternative evidence must be sought.  
In this case, a letter was sent to the veteran, asking him to 
provide detail as to any treatment he had received, any 
family or friends he had communicated with concerning this 
claimed personal assault, and any law enforcement or medical 
records pertaining to the alleged assault.  M21-1, Part III, 
5.14 (April 30, 1999).  See also YR v. West, 11 Vet. App. 393 
(1998) (5.14 is a substantive rule and the equivalent of a VA 
regulation).

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in- 
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but are not limited to): (a) visits 
to a medical or counseling clinic or dispensary without a 
specific diagnosis or specific ailment; (b) sudden requests 
that the veteran's military occupational series or duty 
assignment be changed without other justification; (c) lay 
statements indicating increased use or abuse of leave without 
an apparent reason such as family obligations or family 
illness; (d) changes in performance and performance 
evaluations; (e) lay statements describing episodes of 
depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; (f) increased or decreased use of 
prescription medications; (g) increased use of over-the- 
counter medications; (h) evidence of substance abuse such as 
alcohol or drugs; (i) increased disregard for military or 
civilian authority; (j) obsessive behavior such as overeating 
or undereating; (k) pregnancy tests around the time of the 
incident; (l) increased interest in tests for HIV or sexually 
transmitted diseases; (m) unexplained economic or social 
behavior changes; (n) treatment for physical injuries around 
the time of the claimed trauma but not reported as a result 
of the trauma; and (o) breakup of a primary relationship.  
M21-1, Part III, 5.14(7).  In personal assault claims, 
secondary evidence may need interpretation by a clinician, 
especially if it involves behavior changes.  Evidence that 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician. M21-1, Part III, 5.14(8).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service, to support a claim of entitlement to service 
connection for PTSD, will vary depending on whether or not 
the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service." 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2008); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

Legal Analysis

1.  Bilateral Lower Extremity Stress Fractures

The Veteran asserts that service connection is warranted for 
bilateral lower extremity stress fractures.  In order to 
establish service connection on a direct incurrence basis, 
the Veteran must provide evidence of a current disability, an 
in-service injury or disease, and a nexus between the current 
disability and the in-service injury or disease.   

With respect to an in-service injury or disease, the 
Veteran's service treatment records shows that in February 
1980, he complained of experiencing pain in his feet, ankles, 
and proximal legs, for which he underwent a bone scan in 
March 1980.  An April 1980 service treatment record shows 
that the bone scan was positive for bilateral proximal tibial 
metaphysis consistent with stress reaction.  It was indicated 
that at that time, as well as two weeks prior, there was no 
x-ray evidence of fractures.  A May 1980 service treatment 
record shows that the Veteran's chief complaint was that of 
bilateral foot and ankle pain.  X-rays of the Veteran's 
tibia, fibula, and feet revealed bilateral metatarsus primus 
varus with bilateral hallus valgus, but were otherwise within 
normal limits.  The examiner reported that during the 
Veteran's hospital course, the Veteran's stress reaction had 
resolved with decreased activity and that on May 20, 1980, he 
did not have any residual tenderness or swelling over his 
tibias or metatarsals.  The examiner's diagnosis was stress 
reaction, bilateral proximal medial tibial metaphysic and 
bilateral 2nd and 3rd metatarsal shafts without stress 
fracture.  The reported prognosis was that the Veteran's 
bilateral stress reactions had healed without residual 
impairment.  A May 1980 Medical Board Proceeding showed that 
the Veteran was diagnosed with stress reaction, bilateral 
proximal medial tibial metaphysic and bilateral 2nd and 3rd 
metatarsal shafts without stress fracture that were incurred 
in the line of duty and were treated and healed.

With respect to a current disability, post-service treatment 
records show that since 1984 the Veteran has complained of 
experiencing leg and foot pain.  However, the competent 
clinical evidence of record does not demonstrate that such 
pain is due to bilateral lower extremity stress fractures.  
Indeed, post-service treatment records show that the Veteran 
has been diagnosed with "status post fractures" of the 
feet.   Further, the examiner from the Veteran's April 2004 
VA examination, after a physical examination and a review of 
his claims file, indicated that x-rays of the Veteran's right 
and left tibiae were completely normal and showed no evidence 
of fracture, dislocation, stress fracture, stress reaction, 
or any other abnormality.  The examiner also noted that x-
rays of the Veteran's right and left feet did not identify 
any stress reaction or stress fracture.  In an addendum to 
the examination report, the examiner indicated that there 
were no findings of stress fractures on a June 1, 2004 bone 
scan.  The examiner's assessment was that the Veteran had 
resolved stress fractures with subjective symptoms but no 
objective symptoms.  In an August 2004 VA outpatient 
treatment record, an examiner reiterated that the Veteran had 
a history of bilateral lower extremity pain with a history of 
stress fractures, but that that he had "had a thorough exam 
and x-rays and bone scan 6/04 which showed no findings of 
stress fractures." The Board places a high probative value 
on the findings contained in the April 2004 VA examination 
report and addendum because the examiner reviewed the claims 
folder and his diagnosis was based on a physical examination 
of the Veteran, x-rays, and a bone scan.
 
The Board acknowledges that an April 2007 record from 
Associated Podiatrists, LLP, shows that the Veteran was 
diagnosed with stress fractures of the metatarsals.  However, 
the Board finds that such clinical evidence is not competent 
probative medical evidence.  In this regard, unlike the 
examiner from the Veteran's April 2004 VA examination, there 
is no evidence that the April 2007 examiner reviewed the 
Veteran's claims file.  Additionally, unlike the diagnosis 
provided by the April 2004 VA examiner, there is no evidence 
that the April 2007 diagnosis was based on a physical 
examination, x-rays, or a bone scan.  Indeed, the examiner 
did not provide any clinical rationale/data to support 
his/her diagnosis.

Thus, in determining whether the Veteran has current 
bilateral lower extremity stress fractures, the Board finds 
that the April 2004 VA examination report and addendum, 
provides more clinical data and support against such a 
finding than the April 2007 private evidence in support of 
such a diagnosis.  Therefore, the Board concludes that the 
preponderance of the evidence does not establish that the 
Veteran has current bilateral lower extremity stress 
fractures. 

Therefore, as the evidence of record does not demonstrate 
that the Veteran has current bilateral lower extremity stress 
fractures, the Board concludes that an award of service 
connection is not justified.  Support for this conclusion is 
found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no 
valid claim.  

In conclusion, although the Veteran asserts that he has 
current bilateral lower extremity stress fractures, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that the 
negative evidence of record is of greater probative value 
than the Veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the Veteran has current 
bilateral lower extremity stress fractures as a result of his 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2008), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for bilateral lower extremity 
stress fractures, and the claim must be denied.

2.  PTSD

The Veteran asserts that service connection is warranted for 
PTSD.  In this case, the Board finds that the Veteran's claim 
for service connection fails for two reasons.  

First, there is no evidence showing that the Veteran had an 
in-service stressor.  At the outset, the Board observes that 
the Veteran does not allege, and a review of his official 
military documentation contained in his claims file does not 
otherwise indicate, that he engaged in combat against enemy 
forces as contemplated by VA regulations.  His DD Form 214 
does not reflect that he received any decorations or medals 
indicative of involvement in combat.  And there is no other 
sufficient indication of combat service, either.  So the 
Board finds that he did not "engage in combat." Consequently, 
the evidentiary presumption of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f) does not apply.  See VAOPGCPREC 12-99.  
Therefore, any alleged stressors in service must be 
independently verified, i.e., corroborated by objective 
credible supporting evidence.

The Veteran has reported several military-related stressors.  
One stressor that he reported involved having a grenade 
tossed into his bunker during basic training.  However, the 
Board finds that the record does not contain any independent 
evidence that corroborates his statements as to the 
occurrence of this claimed stressor.  Indeed, although the 
record reflects that the RO attempted to verify such 
incident, none of the information provided by the National 
Personnel Records Center (NPRC), including military police 
records from the Veteran's time in basic training, verifies 
that such incident occurred.  Thus, other than the Veteran's 
testimony regarding the occurrence of the aforementioned 
stressor, the claims folder does not contain any additional 
evidence of its actual happening.  

The Veteran, during his September 1996 RO hearing, in various 
statements of record (including statements dated in December 
1998, April 1999, and June 1999), and in various treatment 
records, has also reported that he was physically and 
sexually assaulted during service.  According to the Veteran, 
he was beaten and harassed by military police for the 
possession of marijuana, which someone had put in his 
trousers and that following such arrest, he was beaten and 
harassed several times, mainly by black soldiers, including 
one incident in which he was knocked unconscious and other 
incidents in which he was choked, struck in the throat, and 
sustained severe blows to his head.  He also indicated that 
he was used as an example and humiliated by black soldiers 
and he was made to go alone and "do things" in the barracks 
with different black men for the simple reason that he was 
white.  He further stated that he was attacked many times, 
was robbed and mugged, and continuously had rocks flung at 
him.  The Veteran also related one incident in which he was 
slugged on the side of the head and was knocked out and that 
he awoke to find that he had head trauma and his pants were 
down and his genitals felt as if they had been brutally 
squeezed and were black and blue.  The Veteran also reported 
that two sergeants, Sergeant G. and Sergeant C., were aware 
of his problems, but that their response was to 1) abuse him 
further; 2) urinate on his hat and make him wear it; 3) 
encourage other soldiers to degrade him and to cover up the 
assaults; and 4) make him stand in a running shower for 10 
hours. 

However, the Board finds that the record does not contain any 
independent evidence that corroborates his statements as to 
the occurrence of the claimed stressors.  The Board notes 
that in a personal assault case, evidence from sources other 
than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to, records from law 
enforcement authorities, mental health counseling centers, 
hospitals, or physicians; and statements from family members, 
roommates, fellow service members, or clergy.  In an April 
1999 statement, the Veteran reported that he reported the 
incidents and that two sergeants, Sergeant G. and Sergeant C, 
knew of the treatment.  He also indicated that most of the 
soldiers knew of the incidents but were afraid to say 
anything for fear of getting involved.  However, there is 
nothing in the Veteran's service personnel records which 
documents that he, in fact, informed any of his superiors or 
anyone else about the alleged assaults.  The record also does 
not demonstrate that the Veteran has submitted any other 
evidence from the aforementioned types of alternative sources 
of evidence to corroborate his alleged in-service physical 
and sexual assaults.

Evidence of behavior changes following the claimed assault 
may also be used to corroborate the Veteran's claimed in-
service personal assault stressors.  Examples of behavior 
changes that may constitute credible evidence of a stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. 38 C.F.R. § 
3.304(f)(3) (2008).  However, the Board finds that there is 
no such credible corroborating evidence of record.  Further, 
although the Board acknowledges that a DA From 2627, Record 
of Proceedings Under Article 15, UCMJ, dated in February 
1980, shows that the Veteran was disciplined for the illegal 
possession of marijuana subsequent to entry into service 
while at Ft. Bliss, Texas, there is no evidence that such 
behavior occurred at the time of his reported assaults or 
that such discipline represented a change in behavior due to 
an assault.  Further, there is no indication from his 
personnel file that the alleged in-service stressors affected 
the Veteran's performance of his service duties.  
Additionally, although the record reflects that the Veteran 
was discharged only five months after he entered service, the 
Veteran's service treatment and personnel records demonstrate 
that such discharge was due to a medical condition.  Indeed, 
a May 28, 1980 examination report shows that the Veteran who 
was diagnosed with bilateral hallux valgus with hallux 
rigidus, was considered to be unfit for enlistment and unfit 
for retention due to a pre-existing condition and it was 
recommended that be expeditiously separated from military 
service.  Likewise, a DA Form 8-118, Medical Board 
Proceedings, dated on May 29, 1980 shows that the Veteran was 
deemed not medically qualified to continue on active duty 
after being diagnosed with bilateral hallux valgus with 
hallux rigidus.  Moreover, a May 2002 VA PTSD examination 
report shows that the examiner, who indicated that he had 
reviewed the Veteran's claims file, stated a review of the 
Veteran's medical and personnel documents did not "suggest 
behavioral change over the course of the Veteran's military 
service."
   
Therefore, in the absence of any evidence to the contrary, 
the Board concludes that that there is no independent 
evidence to corroborate the Veteran's statements as to the 
occurrence of his claimed stressors.

Moreover, with respect to a current PTSD diagnosis, the 
record demonstrates that the Veteran has been diagnosed with, 
and sought treatment for, PTSD by examiners who have 
attributed PTSD to his reported military stressors.  However, 
as noted above, the evidence of record does not demonstrate 
that any of his claimed stressors actually occurred.  Thus, 
because the Board has found that there has not been 
verification of an in-service stressor, the Board finds that 
any evidence which relates the Veteran's PTSD to his military 
service, is not competent, probative evidence, as it has not 
been shown to have been based on a verified military 
stressor.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

For that reason, the Board finds that the competent evidence 
of record fails to establish a current PTSD diagnosis related 
to the Veteran's active military service.  
Although the Veteran asserts that he has a current PTSD 
disability that is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences psychiatric symptomatology.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Therefore, in the absence of any documented clinical evidence 
of record that the Veteran has a valid diagnosis of PTSD that 
is related to a verified in-service stressor, the Board finds 
that his statements are not credible and that the negative 
evidence of record is of greater probative value than his 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the Veteran currently has PTSD that is related 
to his active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the Veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2008), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Consequently, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD.

2.  Psychiatric Disability Other than PTSD

The Veteran also asserts that service connection is warranted 
for a psychiatric disability other than PTSD.  With respect 
to a current disability, the record reflects that since 1993, 
the Veteran has been variously diagnosed with schizophrenia, 
paranoid schizophrenia, major depressive disorder, 
personality disorder, mood disorder, anxiety, and substance 
abuse (including alcohol and marijuana).  However, in terms 
of an in-service injury or disease, the Veteran's service 
treatment records do not demonstrate that he complained of, 
or sought treatment for, any psychiatric disability in 
service.  In fact, on the Veteran's April 1980 separation 
(Chapter 5) examination, the examiner indicated that the 
Veteran was psychiatrically normal.  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that his current psychiatric disability, other than 
PTSD, is related to service, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  He is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain psychiatric symptomatology.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify"). 

The Board acknowledges that it cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, 
such lack of contemporaneous evidence is for consideration in 
determining credibility.  Further, the Board notes that the 
lack of objective, clinical evidence of in-service complaints 
of, or treatment for, depression or any other psychiatric 
disability is highly significant because service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . ."  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  Hence, the Board finds 
that the lack of such evidence in the record to be highly 
probative, and that such is given a lot of weight and 
credibility because this was at a time contemporaneous to his 
service.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 
(1996).  The Board again notes that the record is devoid of 
objective evidence of a psychiatric disability until 1993  As 
such, the Board finds that any assertions by the Veteran as 
to the onset of his depression and/or depressive disorder to 
be less than credible. 

Further, the Board observes that there is no competent 
clinical opinion of record which relates the Veteran's 
current schizophrenia, paranoid schizophrenia, major 
depressive disorder, mood disorder, anxiety, and/or substance 
abuse to service.  A personality disorder is not a disability 
within the meaning of applicable legislation for the payment 
of compensation benefits.  38 C.F.R. § 3.303(c) (2008).  The 
Board acknowledges that in a March 2006 letter, Dr. A. K., 
the Veteran's treating VA psychiatrist, opined that there was 
a "reasonable probability that the [Veteran's] chronic 
paranoid schizophrenia began while he was in the military."  
In reaching this determination, Dr. K. acknowledged that the 
Veteran did not have "clinical documentation of seeking 
metal health care in the military."  Nevertheless, the 
reasons that Dr. K, who indicated that she had talked to the 
Veteran and his mother, cited for reaching her conclusion, 
includes the Veteran indicating to her that he felt harassed 
and singled out during boot camp, and that he felt 
overwhelmed and was unable to cope.  Dr. K. also noted that 
there was a paranoid quality to the way that the Veteran 
described others as out to humiliate him.  She further noted 
that paranoid schizophrenia could have a gradual onset with a 
slow progression of functioning and development of symptoms 
and that the Veteran's history was fitting with this type of 
presentation "given that he never had a florid, definitive 
psychotic break, and he endorse[d] adjustment issues in the 
military."  Dr. K. also pointed out that the Veteran had 
"perseverated about the military being the cause of his 
problems for years" which was fitting with chronic 
schizophrenia in that the Veteran, like other patients with 
schizophrenia, exhibited poor insight into the scope of his 
schizophrenia.

Additionally, a May 2006 VA mental disorders examination 
report shows that the examiner, after interviewing the 
Veteran and reviewing his claims file and noting that close 
attention had been paid to Dr. K.'s March 2006 letter, opined 
that

... it is at least as likely as not that 
the Veteran's symptoms began during his 
period of military experience.  He 
reports onset of symptoms while in the 
military following reported traumatic 
events and being hit in the head.  He has 
continued to have chronic impairment in 
functioning and thought disturbance 
consistent with paranoid schizophrenia.  
If I am obligated to base an opinion 
solely on evidence available in his 
medical record, there is no evidence that 
he had behavioral disturbance starting in 
the military, but if benefit of the doubt 
is given to the Veteran's history today 
in which he reports that he did have 
auditory hallucinations that began while 
in the military and reported these to 
military personnel, it is more likely 
than not that his chronic paranoid 
schizophrenia was beginning to manifest 
while in military.

In weighing the probative value of the aforementioned 
opinions, the Board finds that both the March 2006 and May 
2006 opinions to be less than probative pieces of medical 
evidence.  Indeed, although Dr. K gave a well-supported 
rationale for her March 2006 opinion, such opinion was based 
on an inaccurate factual premise.  Indeed, contrary to the 
history provided to Dr. K. by the Veteran, there is, as 
discussed above, no documented evidence of that the Veteran 
was ever harassed or singled out in service or that he was 
unable to cope while in the military.  Likewise, as 
referenced by the May 2006 VA examiner, there is no 
documented evidence of record that the Veteran's symptoms 
began in service, that he experienced traumatic events in 
service, or that he was hit in he head in service.  The Board 
notes that a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  

Therefore, in the absence of any medical evidence that the 
Veteran's current's current schizophrenia, paranoid 
schizophrenia, major depressive disorder, mood disorder, 
anxiety, and/or substance abuse is etiologically related to 
service, and in the absence of objective or credible 
demonstration of continuity of symptomatology, the Board 
finds that the Veteran's initial demonstration of such 
conditions in 1993, years after his discharge from service, 
to be too remote from service to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  As such, in the absence of any evidence to the 
contrary, the Board finds that the preponderance of the 
evidence is against a grant of direct service connection for 
a psychiatric disability, other than PTSD.

The Board notes that the Veteran could be entitled to service 
connection on a presumptive basis if there is evidence that a 
psychosis was demonstrated within one year of separation from 
service.  However, the record does not demonstrate that the 
Veteran was diagnosed with schizophrenia or any other 
psychosis within one year of his June 1980 separation from 
service.  Thus, the Board concludes that the Veteran is also 
not entitled to a grant of service connection for psychiatric 
disability on a presumptive basis.

In conclusion, although the Veteran asserts that he has a 
psychiatric disability, other than PTSD, that is related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  In this case, the 
negative evidence of record is of greater probative value 
than the Veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent medical 
evidence of record fails to establish that the Veteran has 
current psychiatric disability, other than PTSD, as a result 
of his service.

The Board has considered the doctrine of resolving all doubt 
in favor of the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a psychiatric disability, other 
than PTSD, and the claim must be denied.


ORDER

Entitlement to service connection for bilateral lower 
extremity stress fractures is denied.

Entitlement to service connection for posttraumatic stress 
disorder (PTSD), to include as due to an in-service personal 
assault is denied.

Entitlement to service connection for a psychiatric 
disability, other than PTSD, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


